Citation Nr: 1428841	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to a temporary total disability rating for right hip disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 2001 to June 2003.

These matters come before the Board of Veterans' Appeals (Board) from January 2008 (PTSD), June 2009 (hip) and September 2011 (temporary total) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  In a November 2013 decision, the Board reopened the claim of entitlement to service connection for a right hip disability.

In February 2010, the Veteran testified before a Decision Review Officer in Muskogee, Oklahoma. A transcript of that hearing is of record.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  (The Board notes that in its November 2013 decision and remand it had incorrectly referred to the Board hearing as having been held in June 2010.)

In April 2014, the Veteran submitted a VA Form 9, in which he requested a Board hearing in Washington D.C.  The Veteran has already been afforded a Board hearing.  The Veteran's April 2014 request for another hearing was submitted more than 90 days after the Veteran's claim was certified to the Board.  The Veteran has not provided good cause as to why he should be afforded a hearing.  See 38 C.F.R. § 20.1304(b).  Although the law requires that when two hearings have been held by different VLJs concerning the same issue, the Board must assign a third VLJ to decide that issue, or obtain a waiver of such from the Veteran, the law does not require that the Veteran be afforded a second hearing merely because he requests one.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  

These matters were previously before the Board in November 2013 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the RO substantially complied with the mandates of the remand and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The earliest clinical evidence of a right hip disability is more than two years after the Veteran's separation from service.

2.  The most probative evidence of record is against a finding that the Veteran has a right hip disability causally related to, or aggravated by, service or a service-connected disability.

3.  The Veteran is not service-connected for a right hip disability; therefore, he is not entitled to a temporary total disability for it.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met. U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for a temporary total disability rating for a right hip disability have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2009. 

VA has a duty to assist the appellant in the development of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and others in support of the claims.  In its November 2013 remand, the Board directed that VA contact the Veteran and request him to complete a VA Form 21-4142, Authorization and Consent to Release Information, for each provider for his right hip disability.  In November 2013 correspondence, VA requested that the Veteran provide such information.  The Veteran has not complied with the request.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, in a February 2014, the Veteran submitted an "expedited processing" notice stating that he had not further evidence.
 
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claim file includes examination reports from April 2010 and December 2013.  In its November 2013 remand, the Board directed that a supplemental opinion be provided on whether the Veteran's right hip joint disability is posttraumatic or due to another factor, and to provide an opinion on whether the Veteran's right hip disability is aggravated by his service-connected left knee disability, and whether it is related service.  The Board finds, that upon review of the record, there is already evidence in the claims file which notes a possible old fracture; thus, a further opinion as to a fracture is not warranted.  In addition, the 2013 examiner did not provide a rationale with regard to service connection on a secondary basis.  However, the Board finds that an additional remand is not necessary because the 2010 examiner's opinion provides a probative opinion and rationale as to causation, and upon further review of that opinion, the Board finds that the rationale supports the opinion with regard to causation and aggravation.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

A disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).
 
Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 349, 448 (1995).

Temporary Total Ratings

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 38 C.F.R. §§ 4.15 , 4.16(b) (2013).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence. 38 C.F.R. § 4.30  (2013). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection -Right Hip disability

The Veteran avers that he has a right hip disability due to hitting his hip while taking cover in a protection bunker during an Iraqi missile attack while deployed on March 16, 2003.  The clinical records reflect a diagnosis of degenerative joint disease of the right hip and a hip replacement.  Thus, an essential element of a claim for service connection, a current disability, has been met. 

A second element for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for complaints of, or treatment for, a right hip injury.  

The Veteran contends that he injured his right hip on approximately March 16, 2003. (See DRO hearing transcript page 2.)  The Veteran left the theater of operation on approximately March 24 or March 28. (See post-deployment form on which the Veteran indicated that he left the theater on March 24 and DD 214 which indicates that the Veteran left the AOR (Area of Responsibility) on March 28, 2003.)  Thus, he was only in the theater of operations for 12 days or less after the alleged injury.  

The Veteran's "post deployment" form dated in March 2003 reflects that he reported that his health was "very good".  He reported that he had no unresolved medical problems that developed during the deployment.  He reported that he was not on profile or light duty.  For the question "do you have any questions or concerns about your health", he reported he only had a question or concern about his health with regard to high blood pressure.  The Board finds that if the Veteran had experienced a hip injury while deployed, it would have been reasonable for him to have reported it on his post deployment form rather than state that his health was "very good" and his only concern was his blood pressure.  

The STRs in the two months after the Veteran returned from deployment are also negative for any hip complaints.  An April 28, 2003 health record reflects that the Veteran sought treatment for cysts on both thighs.  The report is negative for any complaints of the hip.  The Board notes that this is approximately six weeks after his alleged right hip injury.  When a patient seeks medical treatment for one disability, it may, at times, be unreasonable to make complaints about other body systems.  However, the Board finds that it would have been entirely reasonable for the Veteran to have made complaints of the right hip, if he had any, when having his right thigh examined, and for any such complaints to be noted in the health record.

A May 7, 2003 health record report reflects that the Veteran had left knee pain.  A May 15, 2003 health record reflects that the Veteran reported complaints of multiple lipomas of the left arm and leg.  A May 22, 2003 health record reflects that the Veteran sought treatment for multiple lipomas of the right forearm.  A May 22, 2003 Wilford Hall Medical Center record reflects that the Veteran was seen for multiple lipomas of the arms and legs.  The reports are all negative for any hip complaints.  Thus, on at least five dates in the nine weeks after his alleged March 2003 injury, the Veteran had the opportunity to report his right hip pain, but the clinical records do not reflect that he chose to do so. He chose to report thigh cysts, left arm lipomas, and left knee pain, yet did not note right hip pain.  The Board finds that the Veteran's lack of complaints of the right hip while complaining about other disabilities is evidence against chronic right hip pain.  Moreover, although the Veteran contends that he did complain of hip pain, the Board finds that, if this were so, it would have been reasonable for the clinicians to note such as they noted his other complaints. 

A July 2, 2003 line of duty determination report reflects that the Veteran had joint pain localized in the lateral side of the left knee.  It was noted that during deployment to Kuwait from December 2002 through March 2003, he experienced intermittent left knee swelling, popping sounds, and pain.  The report is negative for any hip complaints.  A July 22, 2003 health record reflects that the Veteran had joint pain, localized in the left knee.  The report is negative for any hip complaints. Again, the Board finds that if the Veteran had right hip pain at this time, it would have been reasonable for him to have reported it when he reported left knee pain, and for such to be noted in the health record.  To the contrary, the joint pain is noted to be localized, or confined, in the knee. 

The Board also acknowledges the Veteran's statements that he was on profile from August 14, 2004 to May 6, 2006 due to his knee and hip; however, the clinical records reflect that the profile was due to the knee.  The records are negative for any hip complaints or limitations due to the Veteran's hip.  

A third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that this third requirement for service connection has not been met.  

The Veteran separated from service in June 2003.  In November 2003, the Veteran filed claims for entitlement to service connection for a left knee disability, high blood pressure, and hearing loss disability.  He did not file a claim for a right hip disability at that time.  The Board finds that if the Veteran had chronic pain since March 2003, or even intermittent pain which he believed was due to service, it would have been reasonable for him to have filed a claim for it when he filed his other claims.

The Veteran's post service records are negative for complaints of the right hip between 2003 and 2006.  A January 2004 clinical record reflects that an MRI of the knee was performed.  A February 24, 2004 clinical record reflects that the Veteran reported back pain and knee pain.  A June 2004 report from Dr. D.P. reflects that the Veteran had complaints of a left knee disability.  An April 15, 2005 health record reflects that the Veteran had chondromalacia.  A June 2005 Orthotics consult reflects left knee symptoms.  The records are negative for right hip complaints.

A November 2005 Health History Questions/Interval History reports locking of the left knee and hip.  

The earliest post service evidence of specifically a right hip disability is in May 2006, approximately three years after separation from service.  (Even if the November 2005 record related to the right hip, it would still be more than two years after separation from service.)  May 2006 VA clinical records reflect that the Veteran had continued pain with both knees and "now with pain right hip" which had been "present for the past 6-7 months, peaked over the past 30 days.  No known trauma." Importantly, the Veteran reported a recent onset of pain of 6-7 months, or beginning approximately in November or December 2005, more than two years after separation from service.  The clinician also used the phrase "now with pain right hip"; thus, indicating it was of recent onset.  The Board finds that if the Veteran had had pain since service, it would have been reasonable for him to have reported it to the examiner, and for it to have been noted in the clinical records, rather than make the statements which he did as to a much more recent onset.  The Veteran also reported that there was no known trauma.  Again, if the Veteran had injured his right hip entering a bunker in service, been treated with pain medication, Icy Hot, and rest, and had had pain since March 2003 (as he has contended), it would not have been reasonable for him to have reported an onset of pain in late 2005 with no known trauma.  

The Board finds that the May 2006 clinical record is probative evidence as to the Veteran's right hip disability and is more probative than his statements made for compensation purposes, because it was made for treatment purposes.  

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  However, in the present case not only is there an absence of clinical records but the Veteran specifically noted that he had no unresolved issues on his 2003 post-deployment form and, in 2006, he noted that the onset date of his hip symptoms was in 2005.
 
In August 2006, the Veteran filed a claim for entitlement to service connection for a right hip disability.  Subsequent to this, in an October 2006 statement, he reported that while in service, in March 2003, he scrambled into a bunker and "caught my hip on the concrete support of the bunker.  I had no idea that I had fractured my hip, I thought that I had just bruised it.  During the following weeks of the war, I did not seek attention as I did not know how serious it was and the frenzy of troop movements into Iraq."  The Board notes that this statement as to not seeking medical attention differs from subsequent statements made by the Veteran. 

The Veteran's contention that he was in pain but did not seek treatment in the weeks following his injury because of "the frenzy of troop movements into Iraq" is not credible when given the records which show that he did seek treatment in the weeks following March 2003 for other complaints.  As noted above, he sought treatment on at least five dates in the nine weeks after his alleged March 2003 injury.  In addition, he was only deployed for less than two weeks after the alleged injury.  Thus, there is no valid reason why he would not have sought treatment, if he had continued pain, after his deployment ended, especially in light of the fact that he sought treatment for other conditions.  Thus, the "frenzy of troop movements" is not a valid contention for his lack of seeking treatment.  

Importantly, the Veteran has also given a contradictory statement that he actually did seek treatment.  The Veteran testified at a February 2010 DRO hearing that he was under steady missile and probing attacks in the first two weeks of the Persian Gulf War.  He testified that he visited the base clinician after hurting his right hip and was informed that he had minor pain, more like a growing pain or a pulled groin.  He testified that he was told to go back to work and put "Icy Hot" on it.  He testified that the injury occurred on March 16, 2003. 

The Veteran testified at the June 2013 Board hearing that he went to sick call the day after the alleged injury and was told that he had bumped his backside.  He also testified as follows: "I had in my medical record at my guard unit I was seen by a PA who noted the (indiscernible) in my right hip and pain . . ." (See Board hearing transcript page 5.)  The Veteran testified that the alleged injury occurred on March 16, 2003.   Although the Veteran states that he had medical records to support his position, no such records are associated with the claims file.  Moreover, his statement as to seeking treatment the day after the alleged injury is in direct conflict with his earlier statement in October 2006 statement in which he stated that he did not seek attention for weeks because he did not know how serious it was and because of the "frenzy of troop movements in Iraq."  (Furthermore, the possible old fracture of the hip is on the front of the hip, not the backside which he reported that he had hit.  A September 11, 2006 radiology record reflects that an MRI revealed that "there appears to have been an old fracture of the anterior acetabular rim".  The anterior acetabular rim, by definition, would be on the front of the hip, not the backside.)

His contradictory contention that he actually did seek treatment for pain, to include the day after the injury, is less than credible when given the records which reflect treatment for other complaints but not for his right hip.  The Board finds that if health care providers kept records for lipomas and knee pain, it seems highly reasonable that complaints of the hip, whether diagnosed as a bruised backside, bruised thigh, or pulled groin would also be noted. 

In November 2006 correspondence, B. H. stated that he was the Veteran's roommate and fire-team member during deployment.  He stated that during an attack warning, he and the Veteran were "scrambling into the protection bunker" and he recalled the Veteran "falling into the wall of the bunker hitting his right hip and thigh."  He also stated that he recalled "bruising to his thigh and hip in the days after the injury."   

In a statement dated in November 2006, but received by VA in May 2009, C.F. stated that the Veteran was one of his roommates during deployment.  C.F. stated, in pertinent part, "I do remember during our sleep cycle a missile warning alarm and we scrambled to the bunker between the barracks.  I do remember [the Veteran] falling while running into the cover of the bunker.  I also remember that he had bruising on his backside of his right side in the days after the fall. "  C.F. also stated that he/she is "always comfortable with [the Veteran's] honesty."  The above noted MRI reflects that the Veteran, three years after deployment, had what "appears to have been an old fracture of the anterior acetabular rim".  Again, the anterior acetabular rim, by definition, would be on the front of the hip, not the backside where C.F. states she saw bruising.  

A January 2007 VA clinical record reflects that the Veteran had a two year history of significant right hip pain.  It was noted that he had right hip degenerative joint disease and will need a hip replacement at some time.  It was further noted that it was "unclear whether etiology is post-traumatic from previous fracture or degenerative."  This two year history correlates roughly to the May 2006 report of the onset of pain in approximately 2005.  

January 2007 correspondence from Dr. D.J. states that the Veteran was injured in Operation Iraqi Freedom in March 2003 when he jumped into a bunker injuring his right hip.  Dr. D.J. stated that "since then he's had generalized discomfort in his right hip with difficulty with right hip motion."  March 2007 correspondence from Dr. D.J. states that "after evaluating [the Veteran], reviewing his statement, witness statements and MR and radiographic film, it is my opinion that it is as likely as not that his injury did occur while in combat operation.  His current condition is directly related to the injury of his hip." 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993 

The Board finds that the opinion of Dr. D.J. lacks probative value because it is based on the less than credible history of the Veteran that he has had generalized discomfort in his right hip with difficulty with right hip motion since March 2003.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  

An October 2007 QTC medical report reflects that the Veteran reported that he has had pain at the right hip for four years, or since 2003.  He reported that the pain occurs constantly.  In a May 2009 statement (VA Form 21-4138), the Veteran asserted that he has had hip pain since 2003.  The Veteran also testified that the military thought that he was "faking" his injury and that he was on a medical profile for his knee and his hip from August 14, 2004 to May 6, 2006.  He testified that on three different occasions, he told the military that he was having problems with his hip and that "they failed do anything about it."  

The Board finds that the Veteran's statements as to continuity of pain since service are less credible than his statements made more contemporaneous to service and upon initially seeking clinical treatment in 2006.  Memories may fade over time and, in this case, the records closer in proximity to the Veteran's service are more probative than those statements made years later.  While the Veteran may have fallen and had bruises in service, any such injury was acute and transitory.  This finding is supported by the fact that the Veteran did not note any bruising, pain, swelling, or difficulty walking two weeks after the alleged injury (i.e. he reported no unresolved issues), and no bruising, swelling, pain, or difficulty walking was noted six weeks after the alleged injury when his thigh was examined for a cyst.

The March 22, 2003 record which reflects that the Veteran had no unresolved medical problems that developed during the deployment, his subsequent lack of complaints in 2003 and 2004, and his 2006 statement that he now had pain which had been present for the previous 6- 7 months, are probative and support a finding that the Veteran did not have chronic right hip pain in service and in the years following separation from service. 

A December 2013 VA examination report reflects the opinion of the examiner that it is less likely than not that the Veteran's current right hip disability is causally related to active service, or related to service-connected disability, or aggravated by service-connected disability.  The examiner's rationale is that there was no documented evidence of the Veteran having chronic hip pain in service and the medical records indicate hip pain of recent onset in May 2006.  The Board acknowledges that the May 2006 medical record actually notes a reported onset of 6 to 7 months earlier; however, this time period is de minimis when considered the more than two years since separation from service.  The examiner correctly noted that multiple visits with the Veteran's clinician were positive for knee pain and negative for hip pain and at the first entry of right hip pain is in May 2006.  The examiner also correctly noted that the STRs in 2003, to include the post deployment form, are negative for hip pain.  The Board finds that the clinician provided adequate rationale based on a review of the evidence on file.

The Veteran, B.H., and C.F., have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of degenerative joint disease, trauma, and age.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran and his buddies may be competent to report seeing bruising, they are not competent to report that any such bruising in 2003 is related to a current hip disability, or that any such bruising was related to a hip fracture.
 
The Board has also considered that the Veteran is service-connected for a left knee disability.  An April 2010 VA examination report reflects that the opinion of the examiner as follows:

The veteran is service-connected for a left knee condition, but there is no documented evidence in the medical records that the veteran has any instability of his left knee or abnormality of gait so as to put more weight on the right lower extremity. The veteran's left knee rating examination [of] June 2004 showed no evidence of abnormal gait or any evidence of instability of the left knee. The veteran has not been continuously using any assistive devices such as walker[,] crutches, cane, or knee braces. The veteran's 2005 rating examination shows a normal gait with a mild limp at the left. There are no signs of abnormal weight bearing. There are no assistive devices used for ambulation. The veteran's 2007 rating examination for the hip showing normal gait posture. There is no documented evidence of the veteran has instability of the service-connected left knee which can cause the right hip condition; therefore, it is this examiner's opinion that is less likely than not that the veteran's right hip condition is caused by his service-connected left knee arthritis.

The Board notes that the April 2010 clinician did not specifically discuss aggravation; however, the rationale, which is based on a lack of knee instability, lack of abnormal weight bearing, and lack of need for assistive devices, would also pertain to aggravation.  The same logic which precludes causation necessarily precludes aggravation.  In addition, a December 2013 VA examination report reflects that it is less likely than not that the Veteran's current right hip disability is aggravated by service-connected disability.

The Board appreciates the Veteran's honorable service; however, the most probative evidence of record is against a finding that the Veteran has a current right hip disability causally related to, or aggravated by, active service or a service-connected disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Entitlement to a temporary total rating for a right hip disability

The Veteran is not entitled to temporary total waiting for his right hip disability because he is not service connected for a right hip disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right hip disability is denied.

Entitlement to a temporary total rating for right hip disability is denied.


REMAND

February 2005 and November 2005 VA clinical records reflect that PTSD screening were negative.  In 2007, the Veteran submitted a statement that he was under constant attacks while stationed at Al Jaber Air Base, Kuwait from December 2002 through April 2003.  He reported constant missile attacks and the constant threat of gas attacks.  The Veteran also reported finding the body of a deceased fellow service member in November 2002.  The Veteran avers that he has PTSD due to his deployment in 2003.  

A February 2008 OEF/OIF (Operation Enduring Freedom/Operation Iraqi Freedom) VA clinical record reflects that the Veteran was diagnosed with PTSD.  The examination was conducted by a psychology intern without the presence of a supervising psychologist.  A July 2010 OEF/OIF outpatient treatment note with a diagnosis of mild PTSD.

In its November 2013 remand, the Board noted that the February 2011 QTC examiner opined that the Veteran does not suffer from PTSD.  The Board also noted that the QTC examination report findings differ significantly from the some other clinical evidence of record.  The Veteran has asserted that the QTC examination was inadequate.  

In its November 2013 remand, the Board directed that the Veteran be afforded another examination and be requested to provide authorization for VA to obtain Vet Center, and other pertinent, records.  The record reflects that the Veteran was scheduled for another examination in December 2013; however, he failed to appear.  In a February 2014 Supplemental Statement of the Case (SSOC), the RO informed the Veteran that he had failed to attend the examination and that he had failed to provide a reason for not appearing.  The Veteran still has not provided an explanation for his failure to report for the examination.  In addition, the Veteran did not submit authorization for VA to obtain treatment records.

In addition to his alleged in-service stressors, the Veteran has also reported that he worked as a sheriff involved in body part identification following the 1995 Oklahoma City bombing, as well as responding to numerous suicides. 

The Veteran's report of the circumstances of his service is not necessarily credible.  He has alleged that during a missile attack, he broke his hip and was rendered unconscious for approximately one minute.  (See June 2010 VA clinical record.)  The Veteran's STRs are negative for any such incident, and his VA clinical records immediately after deployment do not reflect any such claimed incident.  Moreover, there is no corroborating lay evidence that he ever lost consciousness during a missile attack.  There is no official documentation in the claims file that the Veteran's base underwent missile attacks.  If the Veteran had been under missile attack, it may be pertinent to his claim for entitlement to service connection for PTSD.  The first DSM-IV criterion for a diagnosis of PTSD requires that the claimant have been exposed - experienced, witnessed, or been confronted with - a traumatic event and responded with intense fear, helplessness, or horror.  Thus, the focus should be on the Veteran's exposure and response.   It is important to know the circumstances of the Veteran's service during deployment.  The Board finds that the RO should contact the appropriate agency and attempt to determine if the Veteran's base, Al Jaber, Kuwait was under attack while he was stationed there (December 2002 through March 2003) and if so, the approximate number of attacks; the Veteran has asserted "constant attacks". 
 
The Board finds that the Veteran should be offered one more opportunity to attend a VA examination, and submit authorization for VA to obtain treatment records, to include records from a VA satellite center in Oklahoma Center, and possible "drop in group sessions." (See Board hearing transcript page 13.) 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all treatment providers (to include PTSD meetings and Vet Center records) from whom he has received mental health treatment and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include all VA and/or Vet Center records.  After obtaining completed VA Forms 21-4142, VA should attempt to obtain all identified pertinent medical records, to include any VA records. 

2.  Contact the appropriate agency and request information as to whether the Veteran's airbase, Al Jaber, Kuwait, was subject to enemy missile attacks from December 2002 through March 28, 2003, and if so, the frequency of such. 

3.  Schedule the Veteran for a mental health examination. The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has PTSD, or another acquired psychiatric disability, causally related to active service.  The clinician should consider the entire claims file to include the Veteran's claimed in service stressors, if credible based on the circumstances of his service, and his non-service stressors of witnessing suicide victims and body parts from the Oklahoma City bombing in 1995. 

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


